Filed 2/24/22 P. v. Nunez CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G059773

           v.                                                          (Super. Ct. No. 11CF3422)

 MIKE CARRILLO NUNEZ,                                                  OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Megan
Wagner, Judge. Reversed and remanded as directed. Appellant’s motion to augment and
settle the record is denied without prejudice.
                   Alan S. Yockelson, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Kelley
Johnson, Deputy Attorneys General, for Plaintiff and Respondent.
                                             *               *               *
                                               I
                                 PROCEDURAL HISTORY
                In 2012, a jury found defendant Mike Carrillo Nunez guilty of aggravated
assault with great bodily injury. The trial court imposed a 16-year sentence.
                In 2019, the California Department of Corrections and Rehabilitation
(CDCR) sent a letter inviting the trial court to recall and resentence Nunez under the
                                                                  1
provisions of former Penal Code section 1170, subdivision (d).
                On December 2, 2020, the trial court conducted a hearing and denied the
CDCR’s invitation for recall and resentencing. Nunez filed an appeal.


                                               II
                                        DISCUSSION
                In 2021, the Legislature enacted, and the Governor signed, Assembly Bill
No. 1540 (2021-2022 Reg. Sess.), which became effective on January 1, 2022. (Stats.
2021, ch. 719, §§ 1-7.) The legislation moved the recall and sentencing provisions of
section 1170, subsection (d), to a new section and changed much of the law. (§ 1170.03.)
                We invited the parties “to file supplemental briefs addressing the effect of
Assembly Bill No. 1540 . . . on the issues raised in the present appeal.”
                The Attorney General (AG) argues “there would be little point in litigating
the claims in this appeal under the old statute.” The AG urges this court to remand the
matter to the trial court for further proceedings regarding the CDCR’s invitation for recall
and resentencing, under the terms of the new statute (§ 1170.03). Nunez agrees with the
AG’s analysis and proposed disposition.
                We agree with parties. Nunez’s pending motion to augment the record on
appeal and settle the record is moot. Therefore, it is denied without prejudice.


1
    Further undesignated statutory references are to the Penal Code.

                                               2
                                           III
                                     DISPOSITION
             The trial court’s order, which denied the CDCR’s invitation to recall and
resentence Nunez, is reversed. We remand the matter to the trial court with directions to
reconsider the CDCR’s invitation consistent with current law. (See § 1170.03.)



                                                 MOORE, ACTING P. J.

WE CONCUR:



GOETHALS, J.



ZELON, J.*


*Retired Justice of the Court of Appeal, Second Appellate District, Division Seven,
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                            3